                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DEMARCO WILKINS                                                                       PLAINTIFF

V.                                                  CIVIL ACTION NO.: 4:17-CV-137-SA-DAS

MISSISSIPPI DEPARTMENT OF CORRECTIONS,
COMMISSIONER PELICIA HALL, EARNEST LEE,
JAMILE HENRY, TIMOTHY MORRIS and
BETTY CRAWFORD                                                                    DEFENDANTS

                          ORDER AND MEMORANDUM OPINION

       Plaintiff Demarco Wilkins filed his pro se Prisoner Complaint [1] on September 28, 2017,

asserting various claims against the Mississippi Department of Corrections, Commissioner Pelicia

Hall, Earnest Lee, Timothy Morris, Jamile Henry, and Betty Crawford. Plaintiff later retained

Counsel and filed an Amended Complaint [23] incorporating the facts and counts from his first

Complaint [1]. Now before the Court are two Motions to Dismiss [27, 39] requesting dismissal of

all the Plaintiff’s claims. Also before the Court for consideration is a Report and Recommendation

[41] entered by the Magistrate Judge assigned to this case. Briefing is complete and the issues are

ripe for review.

                                 Factual and Procedural History

       Demarco Wilkins is an inmate in the custody of the Mississippi Department of Corrections.

Wilkins alleges that while in custody he was approached by members of the Vice Lords gang and

was asked to stab a member of their rival gang, the Gangster Disciples. According to Wilkins, he

refused and as a result, was threatened by the Vice Lords. Wilkins further alleges that he contacted

Officer Jamie Henry to seek help and protection and asked to see the Captain. Wilkins claims that

Officer Henry responded that she would notify someone, but Wilkins never received any response

to his request and complaint.
        On the day of the attack, members of the Vice Lords began gathering in front of the zone

proximate to Wilkins’ cell which was within the view of a security tower that Officer Crawford

was assigned to. According to Wilkins, Officer Crawford was not in the tower when a member of

the Vice Lords who also worked as a tier-worker entered the tier and turned off the zone lights.

Wilkins claims that 16 gang members began beating him with a broom stick, kicking, stomping,

and burning his body. There were also cuts on his face and neck. The Plaintiff was left unconscious

and bloody in his cell. The Plaintiff claims that he was injured due to a lack of protection by the

prison staff after he requested help. He claims to have sustained permanent injuries due to the

negligence of the Defendants.

        Wilkins alleges the following five counts against the Defendants in his Amended

Complaint: Inadequate supervision of close custody offenders; Failure to provide proper housing

for offenders to prevent escape or injury from; Failure to protect; Negligent, grossly negligent, and

wanton failure in hiring and monitor, train, and supervise officers involved; and Violation of

federal due process, equal protection, civil rights law under 42 U.S.C. § 1983 and 28 U.S.C. §

1343, et. al.1

        Now pending before the Court are two dispositive motions: A Motion to Dismiss [27] filed

by Defendants Earnest Lee and Timothy Morris, and a Motion to Dismiss [39] filed by Defendants

Pelicia Hall and the Mississippi Department of Corrections. The Magistrate Judge assigned to the

case entered a Report and Recommendation [41] to which neither party responded.

                                              Standard of Review

        The basis of the defendants’ Motions to Dismiss are Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. “When a Rule 12(b)(1) motion is filed in conjunction with a

1
 Wilkins later consented to jurisdiction of the Magistrate Judge. The defendants did not consent.1 In an Order
Regarding the Status of Case [32], Magistrate Judge David Sanders reassigned the case back to the District Judge for
further proceedings.

                                                         2
Rule 12(b)(6) motion, . . . courts must consider the jurisdictional challenge first.” McCasland v. City

of Castroville, Tex., 478 F. Appx. 860 (5th Cir. 2012) (per curiam) (citing Wolcott v. Sebelius, 635

F.3d 757, 762 (5th Cir. 2011); Morgan v. Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir.

1994)). This “prevents a court without jurisdiction from prematurely dismissing a case with

prejudice.” Id. at 860-61 (quoting Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)

(per curiam)); Hitt v. City of Pasadena, Tex., 561 F.2d 606, 608 (5th Cir. 1977) (per curiam).

Accordingly, the Court first addresses the jurisdictional issues under Rule 12(b)(1).

                                     Subject Matter Jurisdiction

         “Federal courts have original subject matter jurisdiction only where a question of federal

 law is involved or where there is diversity of citizenship between parties and the amount in

 controversy exceeds $75,000, exclusive of interest and cost.” Kokkonen v. Guardian Life Ins.

 Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). Wilkins alleges

 jurisdiction based on a federal question. In his Amended Complaint [23], Wilkins claims that

 the Defendants collectively violated his constitutional rights under the Equal Protection Clause,

 and the Due Process Clause pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1343. While the

 complaint lists several alleged constitutional violations, it does not offer facts outlining each

 Defendant’s conduct in the allegedly violative actions when he was attacked. Further, Wilkins

 does not specifically allege which defendant’s conduct contributed to which of his injuries. The

 Amended Complaint [23] “re-alleges and incorporates all prior paragraphs, averments, and

 statements” in addition to adopting claims established in the original Complaint [1]. This lack

 of specificity and connectivity is problematic.

                                          Failure to State a Claim

         The defendants alternatively argue that Wilkins failed to state a claim under Rule

 12(b)(6) of the Federal Rules of Civil Procedure. See FED. R. CIV. P. 12(b)(6). It is the purpose

                                                   3
 of a Rule 12(b)(6) motion to test the formal sufficiency of the statement for relief. See Murray

 v. Amoco Oil Co., 539 F.2d 1385 (5th Cir. 1976). “A legally sufficient complaint must establish

 more than a ‘sheer possibility’ that the plaintiff’s claim is true.” Ashcroft v. Iqbal, 556 U.S. 662,

 678-79, 129 S. Ct. 937, 173 L. Ed. 2d 868 (2009). “It need not contain detailed factual

 allegations, but it must go beyond labels, legal conclusions, or formulaic recitations of the

 elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

 1955, 167 L. Ed. 2d 929 (2007). In other words, a “[plaintiff’s] complaint therefore must contain

 sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Id. at 570, 127 S. Ct. 1955.

       Wilkins asserts several claims against the Defendants collectively. Counts one through five

include claims of negligence in regard to the Defendants alleged failure to supervise, protect, train,

monitor, provide proper housing, and violations of federal due process, equal protection, and civil

rights under §§ 1983 and 1343. Some if not all of the Defendants are state employees. As a result,

the Defendants claim in their Motions that they are entitled to qualified immunity. “Qualified

Immunity shields officials from money damages unless a plaintiff pleads facts showing (1) that

the official violated a statutory or constitutional right, and (2) the right was clearly established at

the time of the challenged conduct.” Ashcroft, 563 U.S. at 7335, 129 S. Ct. 937 (2011). But,

qualified immunity unlike the 11th Amendment is a defense for state officials acting in their

individual capacities. See 42 U.S.C.A. § 1983. The Plaintiff does assert claims against state

officials but fails to distinguish whether the claims are filed against them in their individual or

official capacities. See Michael v. Boutwell, No. 3:14-CV-00116-DMB, 2015 WL 728516, at *6

(N.D. Miss. Feb. 19, 2015) (describing problems with complaints that fail to adequately link

factual allegations to claims, and appropriate procedural solutions); see also Clinton v. Johnson,

No. 3:13-CV-871-DCB, 2014 WL 575295, at *2–3 (S.D. Miss. Feb. 11, 2014) (same).

                                                   4
       In short, Wilkins fails to adequately link his factual allegations to each of his claims. See

id. This failure creates a situation where although Wilkins’ Complaints [1, 23] conform to the

liberal notice pleading requirements of Federal Rule of Civil Procedure 8, they fail to adequately

link Wilkins’ causes of actions to their attendant factual predicates, running afoul of Federal Rule

of Civil Procedure 12(e). See Burkhart v. Tecnocap, LLC, 2012 WL 32923, *2 (N.D. W. Va. 2012)

(citing Wright & Miller, 5B FED. PRAC. & PROC. CIV. § 1356) (pleading that satisfies more liberal

pleading standards to survive Rule 12(b)(6) motion still may be properly challenged as vague

under Rule 12(e)); see also Michael, 2015 WL 728516, at *6 (quoting Wagner v. First Horizon

Pharm. Corp., 464 F.3d 1273, 1275 (11th Cir. 2006) (District courts have a “supervisory obligation

to sua sponte order repleading pursuant to Federal Rule of Civil Procedure 12(e) when a shotgun

complaint fails to link adequately a cause of action to its factual predicates.”)).

         The Court finds that the Complaint does not contain enough information about Wilkins’

 federal claims to allow a responsive pleading to be framed, nor to allow the Court to rule on the

 present Motion. In such cases, the proper remedy is a motion for a more definite statement under

 Rule 12(e), or an order allowing the Plaintiff to amend. Michael, 2015 WL 728516, at *6;

 Clinton, 2014 WL 575295, at *2–3. See Davis v. American Mortgage Network, Inc., No. 3:11-

 CV-1690-M, 2012 WL 13018977, *2 (N.D. Tex. Jan. 18, 2012); See also Beanal v. Freeport–

 McMoran, Inc., 197 F.3d 161, 163 (5th Cir. 1999) (approving the district court’s sua sponte

 allowance of an amendment under Rule 12(e) where the plaintiff originally failed to plead with

 sufficient clarity).

         The Plaintiff shall have thirty days from the entry of this order to file an amended

 complaint to state more specifically (for each claim he alleges): (1) the nature of the claim, (2)

 the elements of the claim, and (3) a factual basis for each of the elements of the claim. The

 factual basis should specifically detail the alleged illegal conduct and assign said conduct to

                                                  5
each defendant named in the complaint. See Beanal v. Freeport–McMoran, Inc., 197 F.3d 161,

163 (5th Cir. 1999) (approving the district court’s sua sponte allowance of an amendment under

Rule 12(e) where the plaintiff originally failed to plead with sufficient clarity).

                                      Report and Recommendation

       On May 10, 2019, the Magistrate Judge assigned to this case issued a Report and

Recommendation [41]. It recommends that this Court consolidate counts one, two, and three

and allow them to proceed to discovery; and dismiss counts four and five for failure to state a

claim. Because the Court has chosen to deny the pending motions without prejudice and to order

a more definite statement under Rule 12(e), the Court neither adopts nor denies the Report and

Recommendation. The Court’s decision to order a more definite statement under 12(e) moots

the pending Report and Recommendation [41].

                                                Conclusion

       For the reasons stated above, the Defendants’ Motions to Dismiss [27 & 39] are

DENIED without prejudice. The Court finds that the Report and Recommendation [41] is

MOOT. The Court orders the Plaintiff to file within thirty days of the entry of this order an

amended complaint pursuant to Rule 12(e) of the Federal Rules of Civil Procedure. See FED. R.

CIV. P. 12(e).

      SO ORDERED, this the 13th day of August, 2019.



                                              /s/ Sharion Aycock
                                              UNITED STATES DISTRICT JUDGE




                                                 6
